DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites “means of delivering heat”: specification, page 12 paragraph 1, heat pipes, pumped fluid loops, means of conduction of a solid material
Claim 4 recites “means of affixing said layers”: page 5 paragraph 4 and page 6 paragraph 1, magnetic disks, grommets, adhesives, fasteners

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "heat-emission layers" in line 2.  There is insufficient antecedent basis for this limitation in the claim since claim 2 only introduces a single heat-emission layer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benthem (US 10,101,099).
In regards to claim 1, Benthem discloses
A radiator (Figs.1-3) comprising:
at least two thermally conductive layers (2 and 7) which share substantial thermal pathways
a means (5) of delivering heat to said layers
a tapered overall shape in which the total thickness of the layers diminishes as the distance away from said means of delivering heat increases (Fig.2, the round shape around the heat supply device 5 and the number of layers decreasing as the distance away from device 5 increases creates a tapered overall shape)
whereby a substantial amount of heat can be rejected to the surrounding environment (Figs.1-3).
In regards to claim 2, Benthem discloses a heat-emission layer (3) which is in contact with said thermally conductive layers wherein the emission layer has an exposed surface with an emissivity of at least 0.7 (Abstract).
In regards to claim 3, Benthem discloses that an adhesive layer (4) attaches said conductive layers to said heat-emission layers (Fig.2).
In regards to claim 4, Benthem discloses that means of affixing said layers (Fig.3 and col.3 lines 28-31, mechanical connection means, such as bolts) is used at a distance substantially away from said means of delivering heat (Fig.3), and the distance between said affixed layers is less than 400 µm (col.4 lines 30-33, the thickness of the layers is disclosed between 25 and 150 µm, therefore, the distance between said affixed layers based on the disclosure and the figures is less than 400 µm).
In regards to claim 5, Benthem discloses that one or more brackets clamp said layers together proximal to said means of delivering heat (Fig.3, mounting post 20 and moveable discs 22 and 23; col.3 lines 21-28, a counter piece clamp is used to join the layers together).
In regards to claim 6, Benthem discloses that means of affixing said layers is used at a distance substantially away from said means of delivering heat, and said means of affixing layers attaches to said bracket which clamps said layers (Fig.3 and col.3 lines 21-31).
In regards to claim 7, Benthem discloses that said bracket is composed of aluminum, either fully or in part (col.1 lines 29-35, aluminum is used for satellite panels and radiators; therefore, it is understood that the bracket comprises at least in part of aluminum).
In regards to claim 8, Benthem discloses that said bracket clamps said layers together using solely the elasticity of the material by bending inwards toward said layers (Fig.3).
In regards to claim 9, Benthem discloses that said layers are composed of pyrolytic graphite sheet (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raheena R Malik/Examiner, Art Unit 3763